MEMORANDUM **
Anton Wibowo Hartono and his wife, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order dismissing their appeal *960from an immigration judge’s (“IJ”) decision denying their application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the IJ’s finding that the mis-treatment Hartono encountered in Indonesia did not rise to the level of persecution. See id. at 1182; Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003)., Further, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004) applies in the context of withholding of removal, the record does not compel the conclusion that Hartono faces a clear probability of future persecution. See Hoxha, 319 F.3d at 1184-85. Accordingly, Hartono failed to establish that he was entitled to withholding of removal.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.